                         Case 21-10457         Doc 7       Filed 03/01/21        Page 1 of 14




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11
MOBITV, INC., et al.,1                                           Case No. 21-10457 (___)
                                      Debtors.                   Joint Administration Requested

    DEBTORS’ MOTION FOR ENTRY OF ORDER AUTHORIZING THE DEBTORS TO
       (A) CONTINUE OPERATING CASH MANAGEMENT SYSTEM, (B) HONOR
     CERTAIN PREPETITION OBLIGATIONS RELATED THERETO, (C) MAINTAIN
         EXISTING BUSINESS FORMS, AND (D) GRANTING RELATED RELIEF

                    MobiTV, Inc. and MobiTV Service Corporation, the above-captioned debtors and

debtors in possession (the “Debtors”), hereby move (the “Motion”) for the entry of an order

(i) authorizing the Debtors to (a) continue operating the Cash Management System (as defined

herein), (b) open a new “DIP Funding Account” (as defined below), (c) honor and pay the Bank

Fees (as defined herein) in the normal course, (d) maintain existing business forms, and

(e) granting certain related relief, as described more fully herein. In support of the Motion, the

Debtors submit the declaration of Terri Stevens (the “First Day Declaration”),2 filed concurrently

herewith and incorporated herein by reference. In further support of the Motion, the Debtors

respectfully represent as follows:

                                        JURISDICTION AND VENUE

                    1.       The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District


1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
    follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.
2
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the First Day Declaration.



DOCS_DE:233048.7
                        Case 21-10457     Doc 7    Filed 03/01/21     Page 2 of 14




Court for the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b). Pursuant to Rule 9013–1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

the Debtors consent to the entry of a final order by the Court in connection with this matter to the

extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments consistent with Article III of the United States Constitution.

                   2.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                   3.      The statutory basis for the relief requested herein are sections 105, 345,

and 363 of Title 11 of the United States Code (the “Bankruptcy Code”), Rules 6003 and 6004 of

the Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”), and Local Rule 2015-2.

                                           BACKGROUND

A.      Case Background

                   4.      On the date hereof (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to manage and

operate their business as debtors in possession under sections 1107(a) and 1108 of the Bankruptcy

Code. No trustee, examiner, or statutory committee of creditors has been appointed in these

chapter 11 cases (the “Chapter 11 Cases”).

                   5.      The Debtors are leading providers of end-to-end internet protocol streaming

television services (“IPTV”) through which the Debtors provide a video platform and technology

that streams content from leading television providers such as HBO, Fox, the Walt Disney

Company, NBC, CBS, and others. The Debtors offer their IPTV services and technology to cable

television operators, broadband providers, and cellular device carriers via its proprietary cloud-

                                                    2
DOCS_DE:233048.7
                        Case 21-10457     Doc 7   Filed 03/01/21    Page 3 of 14




based, fully customizable, white label application, allowing the Debtors’ over 125 business

customers to provide television content to over 300,000 end-user subscribers.

                   6.      Additional information regarding the Debtors’ business and capital

structure, as well as a description of the events precipitating the filing these Chapter 11 Cases, is

set forth in the First Day Declaration.

B.      Cash Management System

                   7.      In the ordinary course of business, the Debtors use a cash management

system to collect funds from their operations and to pay operating and administrative expenses

(the “Cash Management System”). The Cash Management System allows the Debtors to collect

and transfer efficiently the cash generated by its business and pay their financial obligations. The

Cash Management System has been in place for more than six years and is essential to the stability

of the Debtors’ assets and business objectives, and to maximizing the value of their estates.

                   8.      As of the Petition Date, the Debtors maintain nine (9) bank accounts (the

“Bank Accounts”) at Silicon Valley Bank (“SVB” or the “Bank”). The Cash Management System

generally consists of (i) a receivables account, into which the Debtors receive automated

clearinghouse (“ACH”) transfer payments from customers (“Receivables Account”); (ii) two

payroll accounts, one of which is directly debited by the Debtors’ payroll administrator (“Payroll

Account”) and one of which is inactive; (iii) an account from which the Debtors write checks to

creditors who do not or cannot accept ACH or wire transfers (“Payables Account”); (iv) a collateral

account securing obligations on corporate credit cards issued by SVB; (v) an operating account for

debtor MobiTV Service Corporation that, except for some minimal activity related to paying down



                                                   3
DOCS_DE:233048.7
                         Case 21-10457         Doc 7      Filed 03/01/21        Page 4 of 14




corporate credit card debt, is little used (the “Service Operating Account”); and (vi) a main

operating account (the “Operating Account”). Funds are transferred from the Operating Account

to fund payments from the Payroll Account, the Payables Account, and the Service Operating

Account. Payments to creditors are primarily made from the Operating Account, in a variety of

ways, including drafts, wire transfers, and ACH transfers.

                    9.       The Debtors also maintain two bank accounts at SVB (Account Nos. 2500

and 8480) whose cash balances secure a letter of credit and a corporate credit card. Account No.

2500 secures a letter of credit in the approximate amount of $350,000 in favor of the Debtors’

landlord. Account No. 8480 secures the Debtors’ corporate creditor with SVB (approx. $15,000).

                    10.      The Debtors also have a currently inactive Bank Account that had

previously been dedicated to receiving and disbursing the proceeds of a PPP Loan from the federal

government. The Debtors intend to dedicate this Bank Account to hold the adequate assurance

deposit for utility providers.3

                    11.      All funds on deposit in the Debtors’ Bank Accounts are insured by the

Federal Deposit Insurance Corporation to the extent provided by law. SVB is on the U.S. Trustee’s

list of approved depository institutions. A general diagram of the movement of funds within the

Cash Management System is attached hereto as Exhibit B.

                    12.      As of the Petition Date, there was approximately $42,000 in cash in the

Bank Accounts.4

3
    Contemporaneously herewith, the Debtors filed a motion seeking approval of adequate assurance of payment for
    future utility services and related relief.
4
    There is approximately $365,000 in the two cash collateral accounts described in ¶9 above.


                                                           4
DOCS_DE:233048.7
                     Case 21-10457     Doc 7     Filed 03/01/21    Page 5 of 14




                   13.   The Cash Management System is carefully managed through oversight

procedures implemented by the Debtors’ financial and accounting personnel. Through its control

over the Cash Management System and the daily reporting received in connection therewith, the

Debtors’ management can provide cash forecasting and reporting, monitor the collection and

disbursement of funds, and maintain control of the administration of the Bank Accounts. The Cash

Management System is essential to the efficient execution and achievement of the Debtors’

strategic business objectives, and, ultimately, to maximizing the value of the Debtors’ estate.

C.      Bank Fees

                   14.   The Debtors incur certain fees and charges in connection with the ordinary

course operation of the Cash Management System (collectively, the “Bank Fees”). The Bank Fees

include account maintenance charges, charges relating to ACH and wire transfers, lockbox and

depository service charges, and other customary miscellaneous charges. On average, the Debtors

incur only de minimis Bank Fees per month. In the ordinary course of business, the Bank charges,

and the Debtors pay, honor, or allow the deduction from the appropriate bank accounts, certain

service charges, and other fees, costs, and expenses. The Debtors do not believe there are any

material prepetition Bank Fees outstanding on the Petition Date, but nonetheless seeks approval to

pay any such Bank Fees in the ordinary course.

D.      Business Forms

                   15.   The Debtors utilize numerous preprinted business forms in the ordinary

course of its business (including, without limitation, letterhead, purchase orders, invoices, and

checks), including in connection with its Cash Management System. The Debtors would be

required by the United States Trustee (the “U.S. Trustee”) under the U.S. Trustee’s Operating

                                                  5
DOCS_DE:233048.7
                     Case 21-10457      Doc 7    Filed 03/01/21     Page 6 of 14




Guidelines for Chapter 11 Case (the “U.S. Trustee Guidelines”) to incur the expense and delay of

ordering entirely new business forms referencing the Debtors’ status as debtors in possession

absent relief from the Court. The Debtors seek authority to use their pre-existing business forms

without such a reference in order to minimize expense to the estate. The Debtors submit that

parties in interest will not be prejudiced if such relief is granted because parties doing business

with the Debtors will likely be aware of their status as debtors in possession and, therefore,

changing business forms is unnecessary and would be unduly burdensome. In accordance with

Local Rule 2015-2(a), to the extent the Debtors exhaust their existing supply of checks, the Debtors

will reorder checks with the designation “Debtor-in-Possession” and the corresponding case

number.

E.      The Debtors’ Bank Accounts Comply with Section 345 of the Bankruptcy Code

                   16.   Pursuant to the U.S. Trustee Guidelines, the U.S. Trustee generally requires

chapter 11 debtors to, among other things, deposit all estate funds into an account with an

authorized depository that agrees to comply with the requirements of the U.S. Trustee’s office. As

noted above, the Bank Accounts are maintained at SVB, which has executed a Uniform Depository

Agreement (“UDA”) with, and is designated as an authorized depository by, the U.S. Trustee,

pursuant to the U.S. Trustee Operating Guidelines. For this reason and the reasons articulated

above, the Debtors submit that they are in compliance with section 345 of the Bankruptcy Code

and with the U.S. Trustee Operating Guidelines.

                                      RELIEF REQUESTED

                   17.   By this Motion, pursuant to sections 105, 345, and 363 of the Bankruptcy

Code, Bankruptcy Rules 6003 and 6004, and Local Rule 2015-2, the Debtors request the entry of

                                                  6
DOCS_DE:233048.7
                     Case 21-10457     Doc 7     Filed 03/01/21        Page 7 of 14




an order, substantially in the form attached hereto as Exhibit A (the “Proposed Order”), authorizing

but not directing the Debtors, in their discretion, to (a) continue operating the Cash Management

System, (b) open a new “DIP Funding Account” (as defined herein), (c) honor and pay the Bank

Fees (as defined herein) in the normal course, (d) maintain existing business forms, and

(e) granting certain related relief, as described more fully herein.

                                       BASIS FOR RELIEF

A.        Maintaining the Existing Cash Management
          System Is Essential to Debtors’ Operational Stability

                   18.   The U.S. Trustee Guidelines require a debtor in possession to, among other

things:
                         a.     establish one debtor-in-possession bank account for all estate
                                monies required for the payment of taxes, including payroll taxes;

                         b.     close all existing bank accounts and open new debtor-in-possession
                                accounts;

                         c.     maintain a separate debtor-in-possession account for cash collateral;
                                and

                         d.     obtain checks that bear the designation “debtor-in-possession” and
                                reference the bankruptcy case number and type of account on such
                                checks.


                   19.   These requirements are designed to provide a clear line of demarcation

between prepetition and postpetition claims and payments, and help protect against the inadvertent

payment of prepetition claims by preventing banks from honoring checks drawn before the Petition

Date. Enforcement of this provision of the U.S. Trustee Guidelines during these Chapter 11 Cases

would severely disrupt the administration of the Debtors’ estates. Accordingly, the Debtors

respectfully request authorization to operate the Bank Accounts in the same manner as they were

maintained in the ordinary course of business prior to the Petition Date.


                                                  7
DOCS_DE:233048.7
                     Case 21-10457      Doc 7      Filed 03/01/21   Page 8 of 14




                   20.   Continuation of the Cash Management System is permitted pursuant to

section 363(c)(1) of the Bankruptcy Code, which authorizes the debtor in possession to “use

property of the estate in the ordinary course of business without notice or a hearing.” 11 U.S.C. §

363(c)(1). Additionally, courts in this and other districts have recognized that an integrated cash

management system “allows efficient utilization of cash resources and recognizes the

impracticalities of maintaining separate cash accounts for the many different purposes that require

cash.” In re Columbia Gas Sys., 136 B.R. 930, 934 (Bankr. D. Del. 1992), aff’d in part and rev’d

in part, 997 F.2d 1039 (3d Cir. 1993). The Third Circuit has agreed, emphasizing that requiring a

debtor to maintain separate accounts “would be a huge administrative burden and economically

inefficient.” Columbia Gas, 997 F.2d at 1061; see also Southmark Corp. v. Grosz (In re Southmark

Corp.), 49 F.3d 1111, 1114 (5th Cir. 1995) (finding cash management system allows a debtor “to

administer more efficiently and effectively its financial operations and assets”).

                   21.   Here, continued use of the Cash Management System will facilitate the

Chapter 11 Case by, among other things, avoiding administrative inefficiencies and expenses

associated with disrupting this system and minimizing delays in the payment of postpetition

obligations. The Debtors respectfully submit that parties in interest will not be harmed by the

maintenance of the existing Cash Management System because the Debtors employ appropriate

mechanisms and internal control procedures to prevent unauthorized payments on account of

obligations incurred before the Petition Date. As such, maintaining the Cash Management System

is in the best interests of the Debtors’ estate.




                                                    8
DOCS_DE:233048.7
                     Case 21-10457      Doc 7      Filed 03/01/21      Page 9 of 14




                   22.   The Debtors are required under the terms of their proposed debtor in

possession financing to open a new Bank Account with an approved depository institution to

receive, hold and disburse the proceeds of DIP financing (the “DIP Funding Account”). The DIP

Funding Account will be subject solely to the liens and security interest of the DIP financing

lender. The Debtors respectfully submit that parties in interest will not be harmed by the opening

and continuation of the DIP Funding Account as it will held in an institution that has executed a

UDA with the U.S. Trustee.

                   23.   Furthermore, as discussed above, in the ordinary course of business, the

Debtors conduct transactions through electronic wire transfers and other similar methods. If the

Debtors’ ability to conduct transactions by debit, wire, ACH transfer, or other similar methods is

impaired, their estates will incur additional and unnecessary costs. Accordingly, the Debtors

submit that it is in the best interests of all stakeholders for the Court to grant further relief from the

U.S. Trustee Guidelines to the extent they require the Debtors to make all disbursements by check

with a notation representing the reason for the disbursement.

 B.     Authorizing (i) the Bank to Continue to Maintain,
        Service, and Administer the Bank Accounts and (ii) the
        Debtors to Pay Bank Fees, Each in the Ordinary Course of Business, Is Warranted

                   24.   The Debtors respectfully request that the Court authorize the Bank to

continue to maintain, service, and administer the Bank Accounts as accounts of the Debtors as

Debtors in possession, without interruption and in the ordinary course of business. In this regard,

the Bank should be authorized to receive, process, honor, and pay any and all checks, ACH

transfers, other instructions, and drafts payable through, drawn, or directed on such Bank Accounts

after the Petition Date by holders, makers, or other parties entitled to issue instructions with respect

                                                    9
DOCS_DE:233048.7
                     Case 21-10457     Doc 7    Filed 03/01/21     Page 10 of 14




thereto; provided, however, that any check, advise, draft, or other notification that the Debtors

advised the Bank to have been drawn, issued, or otherwise presented before the Petition Date may

be honored by the Bank only to the extent authorized by order of the Court.

                   25.   The Debtors further request that the Court authorize the Bank to accept and

honor all representations from the Debtors as to which checks, drafts, wires, or ACH transfers

should be honored or dishonored consistent with any order of the Court and governing law,

whether such checks, drafts, wires, or ACH transfers are dated before or subsequent to the Petition

Date. The Debtors also request that, to the extent the Bank honors a prepetition check or other

item drawn on any account either (i) at the direction of the Debtors, (ii) in a good-faith belief that

the Court has authorized such prepetition check or item to be honored, or (iii) as a result of an

innocent mistake made despite the above-described protective measures, the Bank will not be

deemed to be liable to the Debtors or their estates on account of such prepetition check or other

item honored postpetition. The Debtors respectfully submit that such relief is reasonable and

appropriate because the Bank is not in a position to independently verify or audit whether a

particular item may be paid in accordance with a Court order or otherwise.

                   26.   The Debtors further request that the Court authorize them to pay the Bank

Fees and authorize the Bank to (i) continue to charge the Bank Fees and (ii) charge-back returned

items to the Bank Accounts, whether such items are dated before, on, or subsequent to the Petition

Date, in the ordinary course of business. The Debtors’ inability to pay the prepetition Bank Fees

or to continue to pay the Bank Fees in the ordinary course of business postpetition could hinder its

ability to manage the Cash Management System to the detriment of the Debtors’ estates.


                                                 10
DOCS_DE:233048.7
                     Case 21-10457      Doc 7     Filed 03/01/21     Page 11 of 14




                   27.   Courts in this district routinely have waived the U.S. Trustee Operating

Guidelines in operating Chapter 11 case with ongoing business operations and restructuring

efforts. See, e.g., In re TZEW Holdco, LLC, Case No. 20-10910 CSS) (Bankr. D. Del. April 14,

2020); In re PES Holdings, LLC, No. 19-11626 (KG)(Bankr. D. Del. Aug. 20, 2019) (authorizing

the Debtors’ continued use of existing bank accounts); In re Blackhawk Mining LLC,

No. 19-11595 (LSS) (Bankr. D. Del. Aug. 9, 2019) (same); In re Z Gallerie, LLC, No. 19-10488

(LSS) (Bankr. D. Del. Apr. 9, 2019) (same); In re Diesel USA, Inc., No. 19-10432 (MFW) (Bankr.

D. Del. Mar. 5, 2019) (same); In re Things Remembered, Inc., No. 19-10234 (KG) (Bankr. D. Del.

Feb. 26, 2019) (same).

C.      The Court Should Authorize the Debtors to
        Continue Using Their Existing Business Forms

                   28.   To avoid disruption of the Cash Management System and unnecessary

expenses, pursuant to Local Rule 2015-2(a), the Debtors request authorization to continue to use

their business forms substantially in the form existing immediately before the Petition Date,

without reference to the Debtors’ status as debtors in possession. The Debtors submit that parties

in interest will not be prejudiced if such relief is granted because parties doing business with the

Debtors will likely be aware of their status as debtors in possession and, thus, changing business

forms is unnecessary and would be unduly burdensome. In accordance with Local Rule 2015-2(a),

to the extent the Debtors exhaust their existing supply of checks, the Debtors will reorder checks

with the designation “Debtor-in-Possession” and the case number.

                   29.   Courts in this District have routinely allowed debtors to use their prepetition

business forms without the “Debtor-in-Possession” label. See, e.g., In re TZEW Holdco, LLC,


                                                   11
DOCS_DE:233048.7
                     Case 21-10457     Doc 7    Filed 03/01/21     Page 12 of 14




Case No. 20-10910 CSS) (Bankr. D. Del. April 14, 2020); In re PES Holdings, LLC, No. 19-11626

(KG) (Bankr. D. Del. Aug. 20, 2019) (authorizing Debtor’s continued use of preprinted business

forms without a “Debtor in Possession” marking until the supply is exhausted); In re Blackhawk

Mining LLC, No. 19-11595 (LSS) (Bankr. D. Del. Aug. 9, 2019) (same); In re Z Gallerie, LLC,

No. 19-10488 (LSS) (Bankr. D. Del. Apr. 9, 2019) (same); In re Diesel USA, Inc., No. 19-10432

(MFW) (Bankr. D. Del. Mar. 5, 2019) (same); In re Things Remembered, Inc., No. 19-10234 (KR)

(Bankr. D. Del. Feb. 26, 2019) (same).

D.      The Relief Is Necessary to Avoid Immediate and Irreparable Harm

                   30.   Under Bankruptcy Rule 6003, the Court may grant a motion to “use . . .

property of the estate, including a motion to pay all or part of a claim that arose before the filing

of the petition” within 21 days after the commencement of a chapter 11 case to the extent the

“relief is necessary to avoid immediate and irreparable harm.” Fed. R. Bankr. P. 6003. Here, the

relief requested is necessary to avoid immediate and irreparable harm to the Debtors and their

estates, as set forth in the First Day Declaration, and is therefore appropriate under Bankruptcy

Rule 6003.

                   31.   As discussed above, the urgency of the relief requested justifies immediate

relief. To ensure the relief requested is implemented immediately, the Debtors request that the

Court waive the notice requirements under Bankruptcy Rule 6004(a), if applicable, and the 14-day

stay of an order authorizing the use, sale, or lease of property under Bankruptcy Rule 6004(h).

                                  RESERVATION OF RIGHTS

                   32.   Nothing contained in this Motion is an admission of the validity of any

claim against the Debtors, a waiver of the Debtors’ or any other party’s rights to dispute any claim,

                                                  12
DOCS_DE:233048.7
                     Case 21-10457     Doc 7    Filed 03/01/21     Page 13 of 14




or an approval or assumption of any agreement, contract, or lease under section 365 of the

Bankruptcy Code. If the Court grants the relief requested in this Motion, any authorized payment

is not an admission of the validity of any claim or a waiver of the Debtors’ or any other party’s

right to subsequently dispute such claim. In addition, authorization to pay the claims described in

this Motion will not be deemed a direction to the Debtors to pay such claims.

                                               NOTICE

                   33.   The Debtors will provide notice of this Motion to: (i) the Office of the

United States Trustee for the District of Delaware; (ii) the creditors listed on the Debtors’

consolidated list of thirty creditors holding the largest unsecured claims; (iii) Silicon Valley Bank;

(iv) the Internal Revenue Service; (v) counsel to the DIP Lender; (vi) counsel to the Prepetition

Lender; (vii) the Office of the United States Attorney for the District of Delaware; and (viii) all

parties entitled to notice pursuant to Local Rule 9013-1(m). A copy of the Motion is also available

on the Debtors’ case website at https://cases.stretto.com/MobiTV. Due to the urgency of the relief

requested, the Debtors submit that no other or further notice is necessary.

                                      NO PRIOR REQUEST

                   34.   The Debtors have not made any prior request for the relief sought herein to

this Court or any other court.




                                                  13
DOCS_DE:233048.7
                    Case 21-10457     Doc 7    Filed 03/01/21    Page 14 of 14




                                         CONCLUSION

                   WHEREFORE, the Debtors respectfully request the entry of the Proposed Order

granting the relief requested herein and such other and further relief as the Court may deem just

and proper.

Dated: March 1, 2021                          PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware
                                              /s/ Mary F. Caloway (No. 3059)
                                              Debra I. Grassgreen (pro hac vice application pending)
                                              Jason H. Rosell (pro hac vice application pending)
                                              Mary F. Caloway (DE Bar No. 3059)
                                              919 North Market Street, 17th Floor
                                              Wilmington, DE 19899-8705
                                              Telephone: 302-652-4100
                                              Facsimile:    302-652-4400
                                              Email:        dgrassgreen@pszjlaw.com
                                                            jrosell@pszjlaw.com
                                                            mcaloway@pszjlaw.com

                                              [Proposed] Counsel to the
                                              Debtors and Debtors in Possession




                                                14
DOCS_DE:233048.7
